UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    12/09/2019
-----------------------------------------------------------------X

MARILYN FIGUEROA,

                                                Plaintiff,           ORDER CANCELLING STATUS
                                                                     CONFERENCE
                             -against-
                                                                     18-CV-11187 (JGK) (KHP)
W,M, BARR & COMPANY, INC.,

                                                Defendant.

-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         As discussed during today’s status conference, Plaintiff will have until December 20,

2019 to oppose Defendant’s motion for sanctions. Defendant’s reply will be due by January 3,

2020.

         The briefing schedule for Defendant’s summary judgment motion will be extended by

three weeks as follows: Defendant’s moving brief will be due by January 10, 2020; Plaintiff’s

opposition brief is due by February 10, 2020; and Defendant’s reply brief is due by February 24,

2020. The oral argument currently scheduled for February 5, 2020 is adjourned to March 10,

2020 at 10:00 a.m.

         As discussed during today’s conference, Plaintiff may file a letter requesting an

extension of time to complete expert discovery nunc pro tunc. To the extent Plaintiff wishes to

file such a letter, she will have until December 20, 2019. Such letter shall set forth why there is

good cause to permit the extension. See Rubik’s Brand Limited v. Flambeau, Inc., 329 F.R.D. 55

(S.D.N.Y. 2019); City of Almaty, Kazakhstan v. Ablyazov, No. 15-cv-05345 (AJN)(KHP), 2018 WL

2148430 (S.D.N.Y. May 10, 2018).
        Plaintiff’s counsel is reminded that he must appear at court-ordered conferences and

comply with this Court’s orders. It is also Plaintiff’s counsel’s responsibility to check ECF and to

be aware of and comply with this Court’s orders. In light of Plaintiff’s counsel’s representation

that he is having technical difficulties that prevent from receiving ECF notifications, the Clerk of

Court is respectfully requested to mail a copy of this order to Plaintiff’s counsel: Nicolas

Gershon Abramoff, Alan Ripka & Associates, LLP, 900 3rd Avenue, New York, NY 10022.

       SO ORDERED.

Dated: December 9, 2019
       New York, New York

                                                      ______________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge




                                                  2
